PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

CARLSON, GASKEY & OLDS, P.C.400 West Maple Road, Suite 350Birmingham, Michigan 48009

In re Application of	:	 
     FORD GLOBAL TECHNOLOGIES, LLC	:	DECISION ON PETITION
Appl. No. 15/904,839	:       UNDER 37 CFR § 1.181
Filed: February 26, 2018	:       	 
For:  CLOSURE SYSTEM THAT RESISTS	:
SEPARATION WHEN LATERALLY	:
LOADED		:
		
This is a decision in response to the petition filed on May 06, 2021 under 37 CFR §1.181 requesting withdrawal of the objection to the drawings raised in the Final Office action mailed on February 22, 2021.

The Petition is DISMISSED as moot.
A review of the record reveals that the Petitioner is seeking relief from the Advisory Action mailed March 23, 2021, which upheld the objections to the drawings included in the Final Office Action of February 22, 2021. The drawing objection alleged that the drawings do not show the “hook plate attached to the striker assembly and the aperture on the latch assembly, as claimed.”  However, in response to an Appeal Brief filed on May 6, 2021. prosecution was reopened. A Non-Final Office action was mailed June 24, 2021. This  Non-Final Office action withdrew the above discussed drawing objections. Thus, the relief requested by the Petitioner has already been granted. The issues raised in the May 6, 2021 petition are considered moot. The petition is hereby dismissed. 
Any questions regarding this decision should be directed to Ruth Ilan, Quality Assurance Specialist, at 571-272-6673.

/WENDY R GARBER/Director,  3600                                                                                                                                                                                                      _________________________
Wendy Garber, Director
Technology Center 3600
(571) 272-5150

WG/ri 7/26/2021